Citation Nr: 1000947	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision, which 
denied a claim for service connection for a back condition.

In December 2009, a videoconference hearing was held before 
the undersigned Veterans Law Judge at the Muskogee, Oklahoma 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the Veteran's January 2007 VA Form 9 
Appeal also appealed the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  
However, during the course of this appeal, this claim was 
granted in an August 2009 rating decision.  This decision was 
a complete grant of benefits with respect to the issue of 
service connection for PTSD.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement 
to service connection for a back condition is the only issue 
currently on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a back condition.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The Veteran asserts that he injured his back during active 
duty service.  Specifically, he asserted at the December 2009 
hearing that he fell out of the door of a helicopter and 
landed on a torpedo and then on a sandbar while serving in 
Corpus Christi, Texas.  He also asserted that he was thrown 
from a jeep that ran over a mine in Vietnam.  The Veteran 
contends that his back symptoms have persisted since his 
active duty service.  

A review of the Veteran's available service treatment records 
reflects that the Veteran sought treatment for a low back 
sprain in July 1968 and August 1968.  

Additionally, the Board notes that the Veteran was awarded 
service connection for PTSD in an August 2009 RO decision 
based on a finding that the Veteran came under attack in 
service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  Therefore, the Board notes that the Veteran's 
description of being thrown from a jeep that ran over a mine 
in Vietnam is consistent with the circumstances, hardships, 
or conditions of his combat service.  Thus, under 38 U.S.C.A. 
§ 1154(b) (West 2002), his description of this event is 
presumed credible.  With regard to his description of falling 
out of the door of a helicopter, the Veteran asserted this 
incident took place in Corpus Christi, Texas, and was not 
related to combat.  As such, 38 U.S.C.A. § 1154(b) does not 
apply to this reported incident.

With respect to a current back disability, the Board notes 
that the Veteran complained in a March 2007 VA treatment 
record of having chronic back pain since service.  An April 
2007 VA treatment record noted the Veteran as having 
degenerative joint disease; although, this record did not 
specify that the Veteran had degenerative joint disease of 
the back. 

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran's description of being thrown 
from a jeep that ran over a mine in Vietnam has been deemed 
credible under 38 U.S.C.A. § 1154(b), he was treated in 
service for back pain, has complained in recent VA medical 
records of chronic back pain, and has asserted that he has 
had symptoms of this condition since his active duty service, 
an observation which he is competent to make, the Board finds 
that the necessity for a VA examination is shown for the 
proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  Thus, this issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current back condition of any 
kind, and, if so, whether this current back condition was 
caused or aggravated by his active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  
	
The Board also notes that the Veteran asserted at the 
December 2009 hearing that he sought treatment from a 
chiropractor at some point post service, possibly in 2004 or 
2005.  VA has an obligation under the Veterans Claims 
Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from VA and 
private medical care providers.  See 38 C.F.R. § 3.159 
(2009).  Therefore, an attempt must be made to locate any 
treatment records relating to the Veteran's alleged back 
condition that have not yet been associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any medical 
treatment records relating to a back 
condition or chiropractic care 
referred to in the December 2009 
hearing transcript.  

The RO should also invite the Veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

2.	Schedule the Veteran for an 
appropriate VA examination for a back 
condition.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  The 
examiner should elicit a complete 
history from the Veteran regarding 
his alleged back injury/disability 
and examine the Veteran thoroughly.  
After reviewing the file, noting the 
Veteran's reported history, and 
examining the Veteran, the examiner 
should render an opinion as to 
whether the Veteran currently has a 
back condition.  If so, an opinion 
should be provided as to whether it 
is at least as likely as not that the 
Veteran's current back condition had 
its onset in service, or was 
otherwise incurred in or aggravated 
by a disease or injury in service.   

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


